DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Reason for allowance
Claims 1-11 are allowed over the prior art.	
The following is an examiner's statement of reasons for allowance: Prior art fails to teach the deformable part positioned in a deformed state between the housing and the case in an assembled state in which the housing and the case are assembled, the deformable part enabling the housing and the case to be in a separation state in which the second end portion supported by the bottom wall is spaced from the terminal in the first direction when a first load is applied in a non-assembled state in which the case is further spaced from the housing in the first direction than in the assembled state, and the deformable part being deformed when a second load larger than the first load is applied in the non-assembled state, due to the second load, to enable the housing and the case to be in a contact state in which the second end portion and the terminal are in contact with each other or the first step of applying a first load to an elasticity retention mechanism to hold the circuit board by the elasticity retention mechanism by pressing the circuit board against the case in a direction opposite to the first direction, while the case is supported in the first direction by a support part, to cause a separation state in which the case is further spaced from the housing in the first direction than in an assembled state in which the housing and the case are assembled, and in which the second end portion supported by the bottom wall is spaced from the terminal in the first direction; and a second step of causing the case to approach the housing in the direction opposite to the first direction with the circuit board held by the elasticity retention mechanism to assemble the housing and the case and with rest of the claims limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
      /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	05/07/2022